DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 4 – 12, 15 – 19 and the newly added claims 22 – 23 are pending in the instant application.
Claims 7 – 8, 12 and 16 – 19 are withdrawn.
Claims 1 – 3, 13 – 14 and 20 – 21 are cancelled.
Response to Applicant’s Remarks
Applicant’s amendments filed on September 21, 2020 and September 24, 2020 have been entered.
The rejections under 35 U.S.C 102(a)(1) of the instant claims 15, 3, 5 – 6 and 9 – 11 as being anticipated by Marchalin as evidenced by Rowe is hereby withdrawn in view of the applicant’s amendment to limit the scope of the compounds of Formula (I), wherein A is selected from phenyl, pyridinyl, pyrazinyl, and pyrimidinyl, in the instant claims.
The rejection under 35 U.S.C 102(a)(1) of the instant claims 15, 3 – 6 and 9 – 11 as being anticipated by US ‘986 as evidenced by Rowe is hereby withdrawn in view of the applicant’s amendment to recite the proviso, wherein the ring formed by R2 and R3 is not substituted more than one time with C1 alkyl, in the instant claims.
Expanded Search: Applicant’s amendments necessitate new grounds of search. Search has been further expanded in view of the proviso, wherein:
R2 is CO2Rc, wherein Rc is C2 alkyl; and
R3 is C1
R2 and R3 together form a 6-membered saturate keto-carbocyclic ring substituted with one C1 alkyl.
Since the above scope is not free of prior art, search has not been expanded further yet to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Claim Objections
Claim 15 is objected to because of the following informalities:
According to the applicant’s supplemental amendments filed on September 24, 2020, the variable A recites the limitation (see, page 4 line 7) “A is selected from phenyl, pyridinyl, pyrazinyl, pyrimidinyl and, …”. However, according to the applicant’s amendments filed on September 21, 2020, the variable A recites the limitation (see, page 4 line 11) “A is selected from phenyl, pyridinyl, pyrazinyl, pyrimidinyl and pyridazinyl, …” (emphasis added). The term “pyridazinyl” .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15, 4 – 6, 9 – 11 and 22 – 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 15 recites the limitation (see, page 6 lines 1-2) “… wherein said aryl or heteroaryl may be further optionally substituted by one or more substituents”. The limitations pertaining to said aryl or heteroaryl have since been deleted in the applicants’ remarks filed on September 21, 2020 and September 24, 2020 (see, applicant’s response filed on September 21, 2020). It is unclear which aryl or heteroaryl are being referred to. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Statutory Authority:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claims 15, 4 – 6, 9 – 11 and 22 – 23 are rejected under 35 U.S.C 102(a)(1) as being anticipated by PubChem Database CID 2839319 (Deposit date: July 28, 2005) as evidenced by PubChem Database BioAssay AID 775 (Deposit date: July 12, 2007).
	Since the deposited dates represent the dates that the compounds entered a publicly available database on PubChem, the information associated with the compound and bioassay was made accessible to the public.
	CID 2839319 discloses (see, page 2) the compound as presented below:

    PNG
    media_image1.png
    349
    292
    media_image1.png
    Greyscale

CID 2839319 also discloses the bioassay results (see, page 9), BioAssay AID 775, for the compound. BioAssay AID 775 further discloses (see, Protocol on page 3, point 7) that compounds were plated with Dimethylsulfoxide (DMSO) at 10x concentration (final concentrations: nicotinamide 1.5mM, compounds 10 μM and DMSO 0.25%) in 384-well plates: 5 μL/well.


    PNG
    media_image2.png
    246
    342
    media_image2.png
    Greyscale

The instant claim 4 is drawn towards the composition according to claim 15, wherein A is selected from phenyl and pyridinyl. The instant claim 5 is drawn towards the composition according to claim 15, wherein A is phenyl. The instant claim 6 is drawn towards the composition according to claim 15, wherein RA and RB are both hydrogen. The instant claim 9 is drawn towards the composition according to claim 15, wherein R1 is selected from the Markush groups as recited in the instant claim. The instant claim 10 is drawn towards the composition according to claim 15, wherein R2 is selected from the Markush groups as recited in the instant claim. The instant claim 11 is drawn towards the composition according to claim 15, wherein R3 is alkyl. The instant claim 22 is drawn towards the composition according to claim 15, wherein R2 and R3 are selected from the Markush groups as recited in the instant claim. The instant claim 23 is drawn towards the composition according to claim 15, wherein R1 and R2 are selected from the Markush groups as recited in the instant claim, and R3 is alkyl.
	CID 2839319 and AID 775 discloses a composition comprising said compound in DMSO, wherein:
A is aryl (phenyl) substituted with a carboxylic acid isostere, -NHCOR, wherein R is C1 alkyl;
RA and RB are each hydrogen;
R1 is –CN; and
R2 is CO2Rc, wherein Rc is C2 alkyl; and
R3 is C2 alkyl.

	Therefore, PubChem Database CID 2839319 as evidenced by PubChem Database BioAssay AID 775 discloses a composition comprising said compound and a pharmaceutically acceptable additive; and anticipates the instant claims 15, 4 – 6, 9 – 11 and 22 – 23.
Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 15, 4 – 6 and 9 are rejected under 35 U.S.C 103 as being unpatentable over U.S. Patent Publication US 2009/0181986 A1 (US ‘986) as evidenced by the publication: Rowe et al., Handbook of Pharmaceutical Excipients, London: Pharmaceutical Press (2009) (Rowe).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	US ‘986 teaches (See, Table 8) a compound PT-098, 3-(2-amino-3-cyano-7,7-dimethyl-5-oxo-5,6,7,8-tetrahydro-4H-chromen-4-yl)benzoic acid, as presented below (using ChemDraw):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	The instant claims 15 is drawn towards a composition comprising a compound of Formula (I), as presented below:

    PNG
    media_image2.png
    246
    342
    media_image2.png
    Greyscale

The instant claim 4 is drawn towards the composition according to claim 15, wherein A is selected from phenyl and pyridinyl. The instant claim 5 is drawn towards the composition according to claim 15, wherein A is phenyl. The instant claim 6 is drawn towards the composition according to claim 15, wherein RA and RB are both hydrogen. The instant claim 9 is drawn towards the composition according to claim 15, wherein R1 is selected from the Markush groups as recited in the instant claim.
	US ‘986 teaches the compound PT-098, wherein:
A is aryl (phenyl) substituted with –CO2H;
RA and RB are each hydrogen;
R1 is –CN; and
R2 and R3 together form a 6-membered saturated keto-carbocyclic ring substituted with two C1 alkyl.

US ‘986 also teaches (See, paragraphs [0137] and [0304]) that the said compound is added to dimethyl sulfoxide (DMSO) or 100% ethanol to create stock solutions (compositions) for sodium current screening assays.
See, Dimethyl Sulfoxide, sections 7-8; and Alcohol, sections 7-8 and 10) that dimethyl sulfoxide (DMSO) and ethanol are both considered as pharmaceutically acceptable excipients (additives) to a person having ordinary skill in the art.
	Ascertaining the differences between the prior art and the claims at issue.
	US ‘986 does not explicitly teach the compounds, wherein when R2 and R3 together form a 6-membered saturate keto-carbocyclic ring, the ring is not substituted more than one time with C1 alkyl, as recited in the instant claims. The compound as taught by US ‘986 and the compounds in the instant application are considered homologous compounds.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	US ‘986 also teaches (see, Table 15, page 51) that the compound PT-098 possesses pharmaceutical properties (-27.9% blk in Late INa assays). While US ‘986 does not teach that the ring cannot be substituted more than one time with C1 alkyl, it does teach (see, paragraphs [0003]-[0014]) the compounds of general Formula (I) as presented below (emphasis added):

    PNG
    media_image4.png
    504
    501
    media_image4.png
    Greyscale

1 alkyl substituents with a hydrogen or subsequent lower alkyl groups in order perform routine experimentation to enhance the pharmaceutical properties of said compound. Therefore, U.S. Patent Publication US 2009/0181986 A1 (US ‘986) as evidenced by Rowe et al. render the instant claims 15, 4 – 6 and 9 – 11 prima facie obvious.

Conclusion
Claims 15, 4 – 6, 9 – 11 and 22 – 23 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626              

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626